PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


ANDRIA PRIESTLEY,                       
               Plaintiff-Appellant,
               v.
MICHAEL J. ASTRUE, Commissioner
of Social Security,                        No. 10-1113
               Defendant-Appellee,
                and
SOCIAL SECURITY ADMINISTRATION,
                   Party-in-Interest.
                                        

BARBARA PETER,                          
                 Plaintiff-Appellant,
                and
SOCIAL SECURITY ADMINISTRATIVE
                                        
RECORD,
                                            No. 10-1160
                   Party-in-Interest,
                 v.
MICHAEL J. ASTRUE, Commissioner
of Social Security,
               Defendant-Appellee.
                                        
2                    PRIESTLEY v. ASTRUE



ZELLA DAVIS,                           
                Plaintiff-Appellant,
                v.
                                            No. 10-1176
COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,
              Defendant-Appellee.
                                       
       Appeals from the United States District Court
      for the District of South Carolina, at Greenville,
                 Columbia, and Charleston.
        G. Ross Anderson, Jr., Senior District Judge;
           Joseph F. Anderson, Jr., District Judge.
      (6:08-cv-00546-GRA; 3:07-cv-03785-JFA-JRM;
                     2:07-cv-01621-JFA)

                  Argued: March 23, 2011

                   Decided: July 7, 2011

    Before NIEMEYER and DAVIS, Circuit Judges, and
            HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated in part, and remanded for further
proceedings by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Davis joined. Judge Davis wrote a
separate opinion concurring in part and concurring in the
judgment. Senior Judge Hamilton wrote a separate opinion
concurring in part and dissenting in part.
                      PRIESTLEY v. ASTRUE                       3
                          COUNSEL

ARGUED: Charles Lee Martin, MARTIN & JONES, Deca-
tur, Georgia, for Appellants. Marvin Jennings Caughman,
OFFICE OF THE UNITED STATES ATTORNEY, Colum-
bia, South Carolina, for Appellee. ON BRIEF: Paul T.
McChesney, Spartanburg, South Carolina, for Appellants.
William N. Nettles, United States Attorney, Beth Drake, First
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina; Dorrelyn
K. Dietrich, Special Assistant United States Attorney for the
District of South Carolina, John Jay Lee, Acting Regional
Chief Counsel, SOCIAL SECURITY ADMINISTRATION,
Denver, Colorado, for Appellee.


                           OPINION

NIEMEYER, Circuit Judge:

   The plaintiffs in these three cases prevailed in district court
on their appeals from the Social Security Administration’s
denial of their claims for disability benefits, and then, as pre-
vailing parties, filed motions under the Equal Access to Jus-
tice Act ("EAJA"), 28 U.S.C. § 2412(d), for "fees and other
expenses." In the motions, the plaintiffs sought reimburse-
ment for the attorneys fees of Paul T. McChesney, a South
Carolina attorney, as well as the attorneys fees of two out-of-
state attorneys, who assisted McChesney in writing the briefs
and other pleadings submitted to the district court.

   While the district court granted the motions for the fees
charged by McChesney, it denied the motion for the fees
charged by the out-of-state attorneys because they were not
licensed to practice law in the District of South Carolina and
were not admitted pro hac vice in these cases. District of
South Carolina Local Civil Rule 83.I.05 authorizes pro hac
4                     PRIESTLEY v. ASTRUE
vice admission of out-of-state attorneys "for occasional
appearances," but not as a "substitute for regular admission to
the Bar of this Court." The out-of-state attorneys, whom
McChesney hired to work on the briefs in these cases, had
also provided him with similar assistance in dozens of earlier
cases. Their work was generally responsible for between 75%
and 85% of the fees for which McChesney’s clients sought
reimbursement under the EAJA. The district court concluded
that the out-of-state attorneys’ lack of licensure was a "special
circumstance" that made reimbursement of their fees "unjust"
under the EAJA. See 28 U.S.C. § 2412(d)(1)(A).

   On appeal, the plaintiffs contend that McChesney’s reten-
tion of out-of-state attorneys for assistance in brief writing did
not preclude reimbursement for their fees under the EAJA,
nor did it violate the District of South Carolina’s local rules,
and therefore, they argue, there were no "special circum-
stances" to justify denial of the out-of-state attorneys fees.

   Even though the District of South Carolina appropriately
regulates the practice of law in its court, we conclude that the
use of nonadmitted lawyers for brief writing services does not
present a "special circumstance" sufficient to deny a fee
award as "unjust" under the EAJA. Accordingly, we vacate
and remand these cases for reconsideration of the fee applica-
tions.

                                I

   Andria Priestley, Barbara Peter, and Zella Davis filed
claims for disability benefits with the Social Security Admin-
istration, and the Social Security Administration denied each
of the claims. These plaintiffs appealed to the district court,
successfully challenging the agency’s rulings. As prevailing
parties, they then filed motions for fees and expenses under
the EAJA. Priestly sought reimbursement of $6,661.57; Peter,
of $6,083.52; and Davis, of $8,639.62. Supporting the
motions, the plaintiffs included the affidavit of their attorney,
                      PRIESTLEY v. ASTRUE                      5
Paul T. McChesney, as well as the affidavits of out-of-state
attorneys Charles L. Martin and Perrie H. Naides, or, in one
case, Martin and paralegal David Tillett, who assisted
McChesney in drafting briefs and pleadings for McChesney’s
review and filing. In the motions, the plaintiffs indicated that
the time spent by McChesney accounted for roughly 15% to
25% of the time for which fees were claimed, and the time
spent by Martin, Naides, and Tillett accounted for the remain-
der.

   Although McChesney was a South Carolina attorney,
admitted to practice law in both the State courts and in the
district court, Martin and Naides were not admitted in the
State, nor in the district court. Martin, a Georgia lawyer, and
Naides, a Pennsylvania lawyer, practice their specialty of
briefing Social Security appeals through their firm, Martin
and Jones, in Decatur, Georgia. McChesney retained Martin
and Naides because of their expertise, and these attorneys
assisted McChesney by providing him with research and
drafts of briefs and other filings. Martin and Naides never
spoke with McChesney’s clients, nor with opposing counsel.
They limited their involvement to submitting, in draft form,
briefs and papers, which McChesney then reviewed, edited,
signed, and filed with the court. Martin was occasionally
listed on filed documents as "attorney for plaintiff" or "on the
brief," and on some of the papers filed, his name was accom-
panied by an electronic signature. Also, in his affidavits sup-
porting the plaintiffs’ applications for fees, Martin stated that
he served as "counsel for the plaintiff," while Naides’ affida-
vits stated that she "provided legal services in support of the
representation."

   Martin and Naides were not admitted to the South Carolina
State bar and therefore did not qualify for admission to the bar
of the district court. They also suggest that they did not qual-
ify for pro hac vice admission because they associated with
McChesney too regularly to satisfy the "occasional appear-
6                         PRIESTLEY v. ASTRUE
ance" requirement. McChesney engaged Martin in dozens of
cases over the years since at least 2003.

   The Commissioner of Social Security opposed the plain-
tiffs’ motions for fees and other expenses, arguing that
because Martin and Naides were neither licensed in South
Carolina, nor admitted pro hac vice, they had engaged in the
unauthorized practice of law when assisting in these cases.
The Commissioner claimed that the plaintiffs should not be
reimbursed for their work at all, or, alternatively, that reim-
bursement be only at a reduced rate.*

   By separate orders entered in each of the cases before us,
the district court granted the motions for attorneys fees to the
extent that the plaintiff sought reimbursement for work per-
formed by McChesney, but denied them with respect to reim-
bursement for work performed by Martin and Naides because
they had not been admitted to practice in the District of South
Carolina, either permanently or pro hac vice. In Davis, No.
10-1176, however, the court did grant the motion for fees for
work performed by Tillett at a lower "paralegal rate" and also
reduced the rate at which McChesney was compensated dur-
ing his travel time. In support of its orders, the court
explained that Martin had a long history of assisting McChes-
ney with Social Security appeals and had previously been

   *The Commissioner has opposed fees for Martin and Naides in numer-
ous other cases in the District of South Carolina, based on their nonadmis-
sion to the bar. In a number of cases, the district judge allowed fee
reimbursement in the case before the court but indicated that the out-of-
state attorneys should request pro hac vice admission in future cases. See,
e.g., Tadlock v. Astrue, No. 8:06-cv-3610 (D.S.C. Apr. 9, 2009); Freeman
v. Astrue, No. 0:06-cv-2255 (D.S.C. July 24, 2008). In another case, the
district judge rejected the Commissioner’s argument but recommended
pro hac vice admission in future cases "[t]o avoid confusion over this
issue." Pace v. Astrue, 9:07-cv-546 (D.S.C. May 9, 2008). In still other
cases, the district judge characterized the Commissioner’s argument as
completely unjustified. See, e.g., Stisser v. Astrue, No. 3:07-3032 (D.S.C.
Mar. 24, 2009); Clowney v. Astrue, No. 8:07-cv-856 (D.S.C. Sept. 15,
2008).
                      PRIESTLEY v. ASTRUE                      7
warned by other judges in South Carolina to gain admission
under the court’s local rules, in one form or other, before con-
tinuing that work. Martin’s violations, the court found, contra-
vened the public policy in favor of attorney licensure and thus
presented the "special circumstance" in 28 U.S.C.
§ 2412(d)(1)(A) that would render fee awards for his and
Naides’ work "unjust."

  From the district court’s orders, which denied, for the most
part, their motions for reimbursement of fees and expenses,
Priestly, Peter, and Davis filed these appeals, which we con-
solidated by order dated March 23, 2010.

                               II

   For their main argument, the plaintiffs contend that the dis-
trict court erred by invoking the EAJA’s "special circum-
stances" exception to deny reimbursement for work
performed by the out-of-state attorneys Martin and Naides.
They argue that the out-of-state attorneys’ work in assisting
McChesney did not violate any local rule of the district court
and that there is no public policy against a South Carolina
attorney hiring out-of-state contract attorneys to assist him in
writing briefs. They point to the district court’s local rule,
which provides that parties in the district "must be represented
by at least one member of the Bar of this Court who shall sign
each pleading, motion, discovery procedure, or other docu-
ment served or filed in this Court," D.S.C. Civ. R. 83.I.04
(emphasis added), asserting that the local rule’s requirement
was fulfilled by McChesney, who represented each of the
plaintiffs and signed all of the papers filed in court on behalf
of each. They argue that their out-of-state attorneys simply
drafted briefs for their locally admitted attorney to review,
edit, sign, and file and that this involvement did not violate
the district court’s local rules.

   In further support of their argument, they claim that the dis-
trict court has a "long history of allowing the arrangement
8                     PRIESTLEY v. ASTRUE
involved here in light of the full disclosure that has always
been provided, and awarding fees for all the attorneys
involved [and] . . . that the district court below itself never
before interpreted its own rules to prohibit lawyers in one
kind of case from hiring out-of-state lawyers to draft briefs—
while permitting them to hire out-of-state paralegals."

   The Commissioner argues that the district court reasonably
applied the EAJA when it concluded that plaintiffs used a
"hybrid form of representation" to circumvent the district
court’s local rules, and that such use of attorneys provided a
special circumstance to render an award of fees for the out-of-
state attorneys’ work unjust.

   In resolving the issue, we begin with an analysis of the
EAJA’s requirements. The EAJA provides that a district court
"shall award to a prevailing party . . . fees and other expenses
. . . incurred by that party in any civil action" against the
United States "unless the court finds that the position of the
United States was substantially justified or that special cir-
cumstances make an award unjust." 28 U.S.C.
§ 2412(d)(1)(A) (emphasis added). The term "fees and other
expenses" is defined to include:

    reasonable expenses of expert witnesses, the reason-
    able cost of any study, analysis, engineering report,
    test, or project which is found by the court to be nec-
    essary for the preparation of the party’s case, and
    reasonable attorney fees (The amount of fees
    awarded under this subsection shall be based upon
    prevailing market rates for the kind and quality of
    the services furnished, except that . . . (ii) attorney
    fees shall not be awarded in excess of $125 per hour
    unless the court determines that an increase in the
    cost of living or a special factor, such as the limited
    availability of qualified attorneys for the proceedings
    involved, justifies a higher fee.)
                      PRIESTLEY v. ASTRUE                      9
28 U.S.C. § 2412(d)(2)(A).

   Congress designed the exceptions to the mandatory award
of fees and expenses to prevailing parties as a "safety valve"
that would "insure that the Government is not deterred from
advancing in good faith the novel but credible extensions and
interpretations of law that often underlie vigorous enforce-
ment efforts" and that would provide district courts with "dis-
cretion to deny awards where equitable considerations dictate
an award should not be made." Nken v. Holder, 385 F. App’x.
299, 302 (4th Cir. 2010) (quoting H.R. Rep. No. 96-1418, at
11 (1980)). We thus review the district court’s grant or denial
of reimbursement for attorneys fees for abuse of discretion.
See Pierce v. Underwood, 487 U.S. 552, 571 (1988). We will
find such abuse if the district court applied "mistaken legal
principles" or made "clearly erroneous factual findings." Peo-
ple for the Ethical Treatment of Animals v. Doughney, 263
F.3d 359, 370 (4th Cir. 2001).

   The broad definition of "fees and other expenses" in the
EAJA indicates, without much doubt, that Congress intended
to award a wide range of fees and expenses to the prevailing
party in litigation with the government, unless one of the
exceptions applies. Thus, the EAJA authorizes the reimburse-
ment of fees for persons conducting studies, doing analyses,
or issuing reports, as well as for attorneys fees. And consistent
with this manifested intent, we have held that the statute’s
authorization for reimbursement of attorneys fees includes
authorization for reimbursement for work performed not only
by attorneys but also by persons doing "tasks traditionally
performed by an attorney and for which the attorney would
customarily charge the client," regardless of whether a
licensed attorney, paralegal, or law clerk performed them.
Hyatt v. Barnhart, 315 F.3d 239, 255 (4th Cir. 2002); see also
Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 581 (2008)
(holding that the term "attorneys fees" includes "fees for par-
alegal services").
10                     PRIESTLEY v. ASTRUE
   Accordingly, we have little difficulty in concluding that the
EAJA authorizes the plaintiffs to receive reimbursement for
work performed by an attorney, regardless of whether the
attorney performing the work is admitted to practice or not.
We therefore conclude that the EAJA authorizes reimburse-
ment for work of the type performed by Martin and Naides in
assisting McChesney with brief writing and related tasks.

   In denying reimbursement for the work performed by Mar-
tin and Naides, the district court relied in essence on their fail-
ure to be admitted under the local rules as attorneys in the
District of South Carolina or under the local rules’ pro hac
vice provisions, concluding that because these attorneys were
performing legal services in South Carolina on a regular basis
and therefore were engaged in the unauthorized practice of
law, a fee award to them would be unjust.

   In relying on this reasoning, we believe that the district
court improperly linked the requirements for the practice of
law in the district court with the requirements of the EAJA,
thus limiting the scope of fees that the EAJA otherwise autho-
rizes. And in doing this, the court ended up effectively sanc-
tioning out-of-state attorneys for purported violations of its
local rules by denying reimbursement for their fees under the
EAJA. We conclude that the issues should not be so mixed,
at least in the circumstances of this case, as they actually are
separate matters.

   The district court was, of course, rightfully concerned about
the unauthorized practice of law in its court, and it has the
authority to regulate that through local rules and an array of
appropriate sanctions. We need not determine, however,
whether Martin and Naides violated any local rules or, if they
did, what the appropriate sanctions would be, because the vio-
lation in question, if any, was so attenuated and technical that
it would not affect the plaintiffs’ claims for fee awards under
the EAJA, which does not condition eligibility for reimburse-
ment on whether an attorney is admitted.
                      PRIESTLEY v. ASTRUE                      11
   The violation hypothesized by the dissent and found by the
district court would presumably require a showing that Martin
and Naides "appeared" in the district court without court
authorization or licensure in the District of South Carolina,
such that their work constituted the unauthorized practice of
law. In support of this view, the dissent relies on Black’s Law
Dictionary, which defines "[a]ppearance by attorney" as "[a]n
act of an attorney in prosecuting an action on behalf of his cli-
ent. Document filed in court in which attorney sets forth fact
that he is representing a party to the action." Post, at 40 (quot-
ing Black’s Law Dictionary 97 (6th ed. 1990)). The dissent
reasons that Martin and Naides "appeared" below by virtue of
language in various briefs and papers indicating that they
were "attorney[s] for plaintiff" or "[o]n the brief," and thus
became ineligible for reimbursement by operation of the equi-
table doctrine of "unclean hands." Post, at 25-32.

   Yet the record strongly suggests that Martin and Naides did
not "appear" before the district court. Indeed, their role was
quite limited. Martin and Naides never physically appeared in
court or before the judge; they never filed a brief or paper in
the court; they never communicated with opposing counsel;
they never even communicated with the plaintiffs; their work
agreement was with McChesney, a member of the district
court bar, and not with the plaintiffs; and they prepared only
drafts of briefs and papers which they then submitted to
McChesney for editing, signing, and filing with the court.
Even though their names were sometimes included on briefs
as attorneys for the plaintiffs and they stated in their EAJA
affidavits that they were attorneys for plaintiffs, the nature of
their brief-writing function in supporting McChesney never
changed. See, e.g., Dietrich Corp. v. King Res. Co., 596 F.2d
422 (10th Cir. 1979). Indeed, McChesney could just as well
have retained an English professor or law professor to assist
him in writing briefs and submitted those charges as paralegal
type fees, with a legitimate expectation that his clients would
receive reimbursement.
12                    PRIESTLEY v. ASTRUE
   In Dietrich, two Colorado law firms retained a law profes-
sor at the University of Colorado, who was a "nationally rec-
ognized expert in the field of legal accounting" as a legal
consultant. The professor was admitted to practice law in Illi-
nois, but not in Colorado, where the suit was tried. When it
came time for the court to apportion fees and costs, the law
firms requested that the professor be compensated at an
agreed upon rate. The bankruptcy trustee, however, objected,
arguing that the professor had engaged in the unauthorized
practice of law in Colorado. The trustee relied on letters
which "showed the law firms had not employed [the profes-
sor] as a consultant, law clerk or paralegal, but rather ‘at all
times . . . as a practicing lawyer a fortiori, in the area of his
specialty, the liability of accountants.’" Dietrich, 596 F.2d at
423. While the district court sustained the trustee’s objection,
the Tenth Circuit reversed, holding that the professor "was
entitled to be treated as a lawyer whose services . . . did not
constitute the unauthorized practice of law." Id. at 426. It
explained:

     Is what [the professor] did, providing services in the
     field of his legal expertise to or through established
     law firms, with no court appearances as an attorney,
     the practice of law in Colorado? The cases and ethics
     opinions we have seen have involved either court
     appearances as counsel for private clients or the ren-
     dering of legal services directly to a client who was
     not a lawyer or law firm authorized to practice in the
     jurisdiction. Law firms have always hired unlicensed
     student law clerks, paralegals and persons who have
     completed their legal education but are awaiting
     admission to the bar, before or after taking a bar
     examination or fulfilling residency requirements.
     Virtually every lawyer has served in such a situation
     and performed services to or through other attorneys
     for some period prior to his or her own admission to
     practice in the state where such services were ren-
     dered. No one has treated this activity as the unau-
                      PRIESTLEY v. ASTRUE                      13
    thorized practice of law, because the licensed
    attorneys alone remain responsible to the clients,
    there are no court appearances as attorney, and no
    holding out of the unlicensed person as an indepen-
    dent giver of legal advice.

Id. (citing Spanos v. Skouras Theatres Corp., 364 F.2d 161,
169 (2d Cir. 1966)). Quoting an American Bar Association
ethics opinion, the court continued:

    Of course, only the individuals permitted by the laws
    of their respective states to practice law there would
    be permitted to do the acts defined by the state as the
    practice of law in that state, but there are no ethical
    barriers to carrying on the practice by such a firm in
    each state so long as the particular person admitted
    in that state is the person who, on behalf of the firm,
    vouched for the work of all of the others and, with
    the client and in the courts, did the legal acts defined
    by that state as the practice of law.

    The important requirement in this respect is simply
    that the local man must be admitted in the state and
    must have the ability to make, and be responsible for
    making, decisions for the lawyer group.

Id. (emphasis modified).

   The court thus announced a commonsense rule: there is no
unauthorized practice of law when "an individual trained in
the law acts as a filter between [an] unlicensed person . . . and
the lay client, adding and exercising independent professional
judgment, and, importantly, is an officer of the local court
subject to its discipline." Id. McChesney "acted as a filter"
between the plaintiffs and Martin and Naides, the nonadmit-
ted Social Security specialists, with the result that their brief-
writing assistance was likewise permissible. See D.S.C. Civ.
R. 83.I.04 (requiring that parties be represented by "at least
14                    PRIESTLEY v. ASTRUE
one member of the Bar of this Court who shall sign each
pleading").

   While it may be unjust to compensate individuals who,
without proper licensure, directly represent clients and, on
their behalf, file papers and appear before the court, there is
nothing inequitable or "unclean" about the supporting role
that Martin and Naides actually played in these cases. See
Dietrich, 596 F.2d at 426. Their purported violations, if any,
of the local rules would be quite thin and, at most, of a techni-
cal nature. Moreover, Martin and Naides would have been
largely without notice that their actions violated the local
rules. Accordingly, the doctrine of "unclean hands" is not sup-
portable, and the nature of Martin and Naides’ work cannot
be a special circumstance making the EAJA award for their
work unjust in these cases.

   Because the EAJA provides reimbursement for fees
incurred by persons, whether licensed attorneys or not, we
believe that the district court must reconsider the fees of Mar-
tin and Naides. To be sure, it could choose to treat them as
nonattorneys who provided support to McChesney, similar in
nature to the work performed by other nonadmitted attorneys,
such as law clerks or paralegals. Surely if Martin and Naides
were summer associates in McChesney’s operation, not
admitted to practice, their time would be billable to clients
and reimbursable under the EAJA. In refusing to consider
their work at least on this basis, we conclude that the district
court relied on a mistaken interpretation of the EAJA and
therefore abused its discretion. Accordingly, we vacate the
district court’s orders in these cases and remand for reconsid-
eration of plaintiffs’ motions for reimbursement of fees and
expenses. The court should take the work of Martin and
Naides at least as the work of nonattorneys who provided
McChesney support in writing briefs. But it is also free to take
their work as falling in the class of attorney work for which
admission to the district court might not be necessary.
                      PRIESTLEY v. ASTRUE                     15
   In calculating any fee awards for the work performed by
Martin and Naides, the district court should determine the pre-
vailing market rate for services of the kind provided by them,
based on their training, skill, and experience; provided that in
no event may this rate be less than the rate traditionally used
for summer associates, paralegals, and other nonattorneys per-
forming legal work. See Chertoff, 553 U.S. at 581; 28 U.S.C.
§ 2412(d)(2)(A).

                               III

   Plaintiffs also contend that in Davis, No. 10-1176, the dis-
trict court abused its discretion when it reduced the rate at
which McChesney was compensated for travel time. Plaintiffs
acknowledge that rate reductions are legitimate when an attor-
ney voluntarily chooses to serve remotely located clients. But
they claim that in this case, McChesney’s travel was necessi-
tated by factors out of his control. Specifically, "[i]n the Dis-
trict of South Carolina, Social Security cases are assigned in
rotation to judges and divisions throughout the State, without
regard to the jurisdiction in which the plaintiff resides."
Because this rotation scheme was the cause of McChesney’s
travel, the plaintiffs argue that it was unreasonable to treat it
as voluntary and thus subject to a lower rate. While the argu-
ment might be a legitimate one to make to the district court,
the court, nonetheless, had broad discretion when ruling on
fee requests brought under the EAJA to weigh that argument
along with others. See United States v. Cox, 575 F.3d 352,
358-59 (4th Cir. 2009). We cannot conclude that, in the cir-
cumstances here, the district court’s adjustments of fees for
travel time was an abuse of discretion. See Cooper v. United
States R.R. Retirement Bd., 24 F.3d 1414, 1417 (D.C. Cir.
1994) (compensating travel time at a reduced rate).

   In view of our determination to remand these cases for an
award for fees charged by Martin and Naides, we do not reach
the plaintiffs’ other arguments challenging the district court’s
16                        PRIESTLEY v. ASTRUE
analysis and application of the "special circumstances" excep-
tion to fee awards under the EAJA.

                                  AFFIRMED IN PART,
                               VACATED IN PART, AND
                 REMANDED FOR FURTHER PROCEEDINGS

DAVIS, Circuit Judge, concurring in part and concurring in
the judgment:

   I agree entirely with my friend Judge Niemeyer’s unim-
peachable statutory analysis of the EAJA and with the result-
ing conclusion that the use of non-admitted contract attorneys
to perform legal work in social security disability appeals is
not a "special circumstance" justifying the withholding of
attorney’s fees for such work. As Judge Niemeyer persua-
sively demonstrates, the district court erred in its improper
intermixing of the requirements for a lawyer’s appearance
before the district court with the requirements of the EAJA;
the two are indeed separate matters. Thus, I concur in the
judgment vacating the orders in these cases and remanding for
reconsideration of plaintiffs’ motions for fees and costs.

   I also respect my friend Judge Hamilton’s full-throated
defense of the local rules of the United States District Court
for the District of South Carolina and of the prerogative and
indeed, the duty, of the judges of that district to enforce those
rules, including those aimed at ensuring attorneys’ compe-
tence as advocates and policing ethical norms. Cf. Brown v.
McGarr, 774 F.2d 777, 780-82, 785-86 (7th Cir. 1985) (dis-
cussing the recommendations of the Devitt Committee,
appointed by Chief Justice Burger in 1976 to make recom-
mendations to improve the quality of advocacy in federal
courts, and the implementation of such recommendations, in
part, by district courts’ adoption of local rules); see 28 U.S.C.
§§ 2071, 1654;1 and see Fed. R. Civ. P. 83 (authorizing adop-
  1
     Section 2071 provides:
        The Supreme Court and all courts established by Act of Con-
                           PRIESTLEY v. ASTRUE                          17
tion of local rules by United States District Courts by a "ma-
jority vote" of the district judges). I have previously
acknowledged that "local legal culture drives [certain] prac-
tices," Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403,
414 (4th Cir. 2010) (Davis, J., concurring), and recognize that
"local legal culture" certainly can influence a district court’s
local rules. This case poses an important question as to the
extent the application of those rules should be influenced by
"local legal culture."

   Martin is a specialist in social security disability appeals lit-
igation. He is a member in good standing of the Georgia Bar,
maintaining offices in Decatur, Georgia, outside of Atlanta,
and practices before the United States District Court for the
Northern District of Georgia. His expertise in such cases has
prompted local lawyers in the District of South Carolina and
the Western District of North Carolina to retain his services
in brief-writing in social security disability appeals.2

    gress may from time to time prescribe rules for the conduct of
    their business. Such rules shall be consistent with Acts of Con-
    gress and rules of practice and procedure prescribed by the
    Supreme Court.
28 U.S.C. § 2071.
  Section 1654 provides:
       In all courts of the United States the parties may plead and
    conduct their own cases personally or by counsel as, by the rules
    of such courts, respectively, are permitted to manage and conduct
    causes therein.
28 U.S.C. § 1654.
   2
     I note that the Martin firm has also encountered challenges from the
Commissioner of Social Security to its entitlement to compensation in
social security disability appeals cases in the Western District of North
Carolina. See Sneed v. Astrue, 2010 WL 5395785 (W.D.N.C. Dec. 22,
2010) (staying consideration of a motion for attorney’s fees under EAJA
for work performed by Martin in social security disability appeals filed in
the Western District of North Carolina pending the outcome of the appeal
18                         PRIESTLEY v. ASTRUE
   Some, but not all, of the judges in those districts, in the face
of objections by the Commissioner of Social Security, and
invoking their local rules as authority, have refused, in whole
or in part, to award attorney’s fees to prevailing social secur-
ity disability claimants for the work performed by Martin and
members of his firm as contract attorneys. Priestly v. Astrue,
No. 6:08-546 (D.S.C. Nov. 24, 2009); Mortenson v. Astrue,
No. 8:07-547 (D.S.C. July 28, 2009), aff’d on other grounds,
2011 WL 1690068 (4th Cir. May 5, 2011). Other judges have
rejected the Commissioner’s argument but have recom-
mended that Martin seek pro hac vice admission in future
cases, in part "[t]o avoid confusion over this issue." Pace v.
Astrue, 9:07-cv-546 (D.S.C. May 9, 2008); see also Tadlock
v. Astrue, No. 8:06-cv-3610 (D.S.C. Apr. 9, 2009); Freeman
v. Astrue, No. 0:06-cv-2255 (D.S.C. July 24, 2008). In still
other cases, district judges characterized the Commissioner’s
objection to the payment of fees to prevailing plaintiffs in
cases in which Martin provided services to local counsel as
unjustified and have refused to sustain the Commissioner’s
objection. See Stisser v. Astrue, No. 3:07-3032 (D.S.C. Mar.
24, 2009); Clowney v. Astrue, No. 8:07-cv-856 (D.S.C. Sept.
15, 2008). To say that this chaotic state of affairs is highly
undesirable is profound understatement.

   As the lead district court opinion in these appeals notes, the
conflict over EAJA fees arose because, as vigorously urged
by the Commissioner in opposing (in whole or in part) an
award of attorney’s fees to prevailing parties in social security
disability appeals, attorneys Martin and his associate are not
admitted to the bar of the United States District Court for the
District of South Carolina and, specifically, they were not

before us here). In addition, a recent case in the United States District
Court for the Middle District of Florida found that the lawyers in the Mar-
tin firm, who are not admitted in that district, should be paid at the parale-
gal rate rather than at the attorney rate in a social security disability
appeal. See Riggins v. Astrue, 2011 WL 2119338, at *3 (M.D. Fla. May
27, 2011).
                          PRIESTLEY v. ASTRUE                             19
admitted pro hac vice. See 2009 WL 4267218, at 2 ("The
question, as the court sees it, is whether attorney Martin
should be compensated at the same rate as a plaintiff’s attor-
ney of record when attorney Martin, though he no doubt pro-
vided valuable and skillful work, is not licensed to practice
law in this district."); see also Mullinax v. Astrue, 2010 WL
2382560, at *1 (D.S.C. June 14, 2010) ("In at least four cases
since May 2008, courts in this District have cautioned Mr.
Martin against continuing to represent clients in the District
of South Carolina without applying for pro hac vice admis-
sion in this District.").3 However, because Martin and his
associate have performed work for local attorney McChesney
in dozens of cases over the last several years, they are not eli-
gible for admission pro hac vice under District of South Caro-
lina Local Civil Rule 83.I.05, which authorizes pro hac vice
admission of attorneys "for occasional appearances," but not
as a "substitute for regular admission to the Bar of this Court."

   Therefore, under the reasoning of the orders under review,
the only way for these lawyers to provide (and be paid for)
their specialized brief-writing services to attorney McChes-
ney, or other local attorneys in South Carolina, would be for
them to be admitted to the bar of the District of South Caro-
lina. Consequently, under Local Civil Rule 83.I.03, the only
way for them to gain admission to practice in the District of
South Carolina is for them to become members of the Bar of
the Supreme Court of South Carolina. And, under Rule
402(c)(5) of the South Carolina Appellate Court Rules, the
only way for them to become members of the Bar of the
  3
    Obviously, for purposes of appearing in federal district court, Martin
is not properly described as "unlicensed;" there is no general federal licen-
sure requirement for attorneys. See Note, Who’s Afraid of a Uniform Fed-
eral Court Bar? Dispelling Fears About Standardizing Admission and
Regulation of Attorneys in Federal Courts, 22 Geo. J. Legal Ethics 811
(2009) advocating creation of a uniform national system for attorney
admission to practice before federal courts). Rather, though licensed to
practice law by the Supreme Court of Georgia, he is "non-admitted" to the
federal district court bar in the District of South Carolina.
20                         PRIESTLEY v. ASTRUE
Supreme Court of South Carolina is to pass the South Caro-
lina bar examination.

   Put simply, in light of the local rules as applied by the dis-
trict judges in these cases, the United States District Court for
the District of South Carolina does not permit Martin to pro-
vide contractual legal services to McChesney unless he passes
the State of South Carolina’s three-day-long bar exam. With
respect, in my judgment, under the circumstances of the cases
before us, this requirement imposes a journey to a bridge too
far.4

   The requirement of passing an additional full-length, three-
day bar examination years after first gaining admission to a
state bar is highly burdensome, requiring extensive time and
expense. Such a requirement would be discouraging to any
practitioner looking to expand his or her specialized practice
(e.g., immigration law) to an additional geographic region
within the federal court system.5
  4
     I note that because the United States District Court for the Northern
District of Georgia has a similar forum state requirement, see N.D. Ga.
L.R. 83.1, the problem presented here might well be the same if the roles
of Mr. Martin and Mr. McChesney were reversed. The existence of district
court exclusionary practices in the admission of counsel to their bars is a
longstanding reality. See Marie Cordisco, Eligibility Requirements For,
and Restrictions on, Practice Before the Federal District Courts (Federal
Judicial Center November 1995) at p. 2 (reporting that as of the time of
the report, "Fifty-five [of the ninety-four](59%) federal district courts limit
membership in its Bar to attorneys who are members of the bar of the state
or territorial possession in which the district court is located.").
http://www.fjc.gov/public/pdf.nsf/lookup/0005.pdf/$file/0005.pdf           (last
visited June 6, 2011).
   5
     To be sure, federal courts have uniformly rejected challenges to the
requirement that admission to practice before individual federal district
courts be limited to attorneys admitted to the bar of the forum state. See,
e.g., Gallo v. U.S. Dist. Court For Dist. of Arizona, 349 F.3d 1169, 1179
(9th Cir. 2003) (sustaining even a retroactive imposition of forum-state
bar membership requirement over constitutional challenge brought by an
attorney who lost his ability to practice in the District of Arizona), cert.
                           PRIESTLEY v. ASTRUE                               21
   Furthermore, social security disability law is entirely fed-
eral, and its practice requires no knowledge of South Carolina
law. It is also a unique, highly technical area of practice in
which specialization can only benefit all parties to the litiga-
tion, including the court itself.

  District Judge Fitzwater of the Northern District of Texas
has observed how specialization actually works in the Com-
missioner’s favor in the context of motions for the payment
of fees under the EAJA:

        Moreover, the Commissioner’s objections [to the
     request for fees performed by non-admitted contract
     attorneys] are questionable when carefully analyzed
     in the context of an EAJA fee application. He con-
     cedes that Bohr is a specialist in social security
     appeals. Given the comparatively modest cap on
     EAJA fees—which means that specialists cannot bill
     at significantly higher rates than might be expected

denied, 541 U.S. 1073 (2004). Courts have applied a highly deferential
"rational basis" test to examine such exclusionary practices and they have
been willing to indulge assumptions about the motivations for, and the
efficacy of, such rules. See id. at 1181 n.6 (acknowledging that "[a]lthough
the record does not indicate that the [District of Arizona] amended [its
local rule to require admission to the state bar of Arizona as a requirement
for admission to the federal bar] for the explicit purpose of ensuring qual-
ity attorney representation, it is well-established that rational basis scrutiny
permits the court to consider any conceivable justifications for enacting
the law") (alterations and citation omitted; emphasis in original).
   However one views the persuasiveness of the assumed reasons offered
as to why out-of-state attorneys are less likely to be competent, see id. at
1118 (observing, without citation to authority or empirical evidence, that
"the standard for admission in both Arizona and California may well
exceed that required in other states"), or more difficult to discipline, see
id., the point powerfully raised by the case at bar is whether, in the area
of exclusive federal practice, such as social security disability appeals, a
limited exception to such requirements such as that applied by some of the
district judges in South Carolina, see infra pp. 21-23, is warranted.
22                       PRIESTLEY v. ASTRUE
      of non-specialists—it would appear to be in the gov-
      ernment’s interest for disability claimants to be rep-
      resented by persons whose experience and expertise
      permits them to complete necessary legal services in
      less time than might otherwise be required. When
      evaluating potentially time intensive processes such
      as research and brief writing—compared, for exam-
      ple, to administrative functions—it is often difficult
      to say that an attorney should have expended fewer
      hours than he did or to quantify the part that is
      excessive. When services are performed by a spe-
      cialist, the person’s professional expertise can serve
      as a de facto governor against excessive fees. And it
      should matter little to the Commissioner whether
      Weisbrod performed a service himself or delegated
      it to Bohr, provided that Weisbrod and Bohr in fact
      performed the services for which fees are claimed,
      that they did not engage in wasteful duplication, and
      that Bohr’s time expenditures were reasonable.

Sandoval v. Apfel, 86 F. Supp. 2d 601, 608-09 (N.D. Tex.
2000). Similarly, I can discern no compelling reason why the
Commissioner would seek to prevent (by contesting reason-
able payments otherwise due under the EAJA) a local attor-
ney from utilizing the brief-writing services of an expert
social security disability practitioner. As Judge Niemeyer’s
opinion convincingly shows, non-admission to the district
court bar hardly justifies non-payment as a matter of statutory
interpretation.6

  Questions regarding the wisdom and fairness of the appli-
cation of the district’s local rules to one side, there is respect-
able and persuasive authority supporting the proposition that
a local attorney’s use of non-admitted contract attorneys in
  6
   With respect, the dissent’s allegation that Mr. Martin and Ms. Naides
have "unclean hands" is wholly unwarranted. No district judge in South
Carolina has ever said such a thing.
                          PRIESTLEY v. ASTRUE                            23
social security appeals is entirely appropriate. See Rose-
Velasquez v. Astrue, 2008 WL 1765659, at * 1-2 (D. Utah
April 16, 2008); Sandoval, 86 F. Supp. 2d at 604-11.7 Indeed,
District Judge Seymour and District Judge Currie have explic-
itly relied on such authority in parting company with their
brethren in the District of South Carolina and in awarding fees
and costs for work performed on such cases by Martin. See
Stisser, No. 3:07-3032-MBS, slip op. at 2; Smith v. Astrue,
2008 WL 5255894, at *4 (D.S.C. Dec. 16, 2008); Clowney,
No. 8:07-cv-856, slip op. at 2 n.1. It is my hope that upon the
remand of these cases, the fine district judges of the District
of South Carolina will give sympathetic consideration to the
reasoning in those cases.

  The irony evident in this case should not be lost on anyone.
The rules adopted by this court (as mandated by the Federal
Rules of Appellate Procedure8) limit the barriers to admission
   7
     It must be acknowledged that the Northern District of Texas, in which
Sandoval was decided, is among those districts that "have taken a more
permissive approach and have removed barriers to entry, particularly that
of requiring of admission to the bar of the state wherein the district court
is located." See Note, 22 Geo. J. Legal Ethics at 815 (citing U.S. District
Court for the Northern District Of Texas. LR 83.7(a)).
   8
     See Fed. R. App. P. 46(a)(1):
       An attorney is eligible for admission to the bar of a court of
    appeals if that attorney is of good moral and professional charac-
    ter and is admitted to practice before the Supreme Court of the
    United States, the highest court of a state, another United States
    court of appeals, or a United States district court (including the
    district courts for Guam, the Northern Mariana Islands, and the
    Virgin Islands).
Obviously, the Rules Committee understands that competence to practice
before an appellate court is not automatically transferrable to the art of
trial advocacy and I do not suggest anything to the contrary. See also
supra pp.16-17 & n. 1 (citing statutory basis for the authority of federal
district judges to control admission of lawyers to practice before their
courts). Nevertheless, the disconnectedness evident here (after all, the
claim to compensation in these cases under the EAJA is based solely on
"brief writing") is remarkable.
24                        PRIESTLEY v. ASTRUE
to our bar to two: (1) admission to practice and (2) good
moral character. See United States Court of Appeals for the
Fourth Circuit Rule LR 46(b). Thus, Mr. Martin, who is not
admitted to practice in any state in this circuit, is a member
of our bar and was able to file Appellants’ briefs and then
appear and argue these cases before us; but he is said to be
ineligible for Congressionally-mandated compensation for
writing briefs under contract with, and under the supervisory
responsibility of, local attorneys who represent prevailing par-
ties in the District of South Carolina, within this circuit.

   Manifestly, the perquisites of "local legal culture" have
their limits. Cf. Frazier v. Heebe, 482 U.S. 641, 646 (1987)
(exercising supervisory authority and applying "right and jus-
tice" standard to find a local rule of the Eastern District of
Louisiana requiring that attorneys who were members of the
bar of the State of Louisiana either reside in or maintain an
office in Louisiana to qualify for admission to the bar of that
district court was "unnecessary and irrational"). One could
reasonably conclude that those limits have been exceeded in
these cases.9

HAMILTON, Senior Circuit Judge, concurring in part and
dissenting in part:

   I agree with the majority that, in Davis, the district court
did not abuse its discretion when it reduced the rate at which
attorney Paul McChesney (Attorney McChesney) was com-
pensated for travel time under the Equal Access to Justice Act
(the EAJA), 28 U.S.C. § 2412(d), and therefore, this portion
of the district court’s order ruling on Davis’ motion for attor-
neys’ fees under the EAJA should be affirmed. However,
because, in my view, the district court did not abuse its discre-
tion in concluding that special circumstances existed that
  9
    Although I would require that contract attorneys be paid at an "attorney
rate," Judge Niemeyer’s opinion makes clear that upon the remand of
these cases, the district court is free to determine an appropriate rate.
                          PRIESTLEY v. ASTRUE                             25
make an award of attorneys’ fees for the professional legal
services of attorney Charles Martin (Attorney Martin) and his
subordinate attorney Perrie Naides (Attorney Naides) in the
present three cases unjust, I would also affirm the portion of
the same order denying plaintiffs Zella Davis (Davis), Bar-
bara Peter (Peter), and Andria Priestley (Priestley) such attor-
neys’ fees under the EAJA. Accordingly, I dissent in part.

                                     I.

   Proper analysis of the issues presented in this consolidated
appeal require a full account of the relevant facts that
informed the district court’s exercise of discretion in denying
the attorneys’ fees at issue.

   After the Social Security Administration denied Social
Security disability benefits to Davis, Peter, and Priestley (col-
lectively the Plaintiffs), each appealed their respective denials
to the district court and prevailed.1 Each then moved for
recovery of attorneys’ fees pursuant to the EAJA, which pro-
vides in relevant part:

      [A] court shall award to a prevailing party other than
      the United States fees and other expenses . . .
      incurred by that party in any civil action (other than
      cases sounding in tort), including proceedings for
      judicial review of agency action, brought by or
      against the United States in any court having juris-
      diction of that action, unless the court finds that the
      position of the United States was substantially justi-
      fied or that special circumstances make an award
      unjust.
  1
    United States District Judge Joseph F. Anderson heard and decided
Davis’ and Peter’s appeals, while United States District Judge G. Ross
Anderson heard and decided Priestley’s appeal. Unless noted, any refer-
ence to "the district court" in this opinion refers to the United States Dis-
trict Court for the District of South Carolina.
26                    PRIESTLEY v. ASTRUE
28 U.S.C. § 2412(d)(1)(A) (emphasis added).

   Davis sought $8,639.62 in fees under the EAJA for 35.75
hours of attorney time, at $172.46 per hour, and 29.50 hours
of paralegal time at $83.87 per hour. Of the 35.75 hours of
attorney time, Paul T. McChesney (Attorney McChesney)
performed 15.50 hours, while Attorney Martin performed
20.25 hours.

   Attorney McChesney is a member of the Bar of the
Supreme Court of South Carolina and is a member of the Bar
of the district court, which Bar "consists of those attorneys
heretofore admitted and those attorneys hereafter admitted as
prescribed by Local Civil Rule 83.I.01-03." Local Civil Rule
83.I.01DSC. In order to be eligible for admission to the Bar
of the district court, a person must, inter alia, be a member
in good standing of the Bar of the Supreme Court of South
Carolina. Local Civil Rule 83.I.02DSC. Attorney Martin is a
licensed member of the Bar of the Supreme Court of Georgia,
but is not a member of the Bar of the district court. Moreover,
Attorney Martin never applied to be admitted pro hac vice in
Davis’ case, pursuant to Local Civil Rule 83.I.05DSC, enti-
tled "Appearances by Attorneys not Admitted in the District."
Id.

   Notably, although Davis and Attorney McChesney had
entered into a fee agreement at the inception of their attorney-
client relationship, Davis and Attorney Martin never entered
into such an agreement. Such fee agreement gave McChesney
the right to "get other lawyers to help" in Davis’ case, but
specified that such help would be "at no extra charge" to
Davis. (J.A. 182). It also provided that "[a]ssociated lawyers
assume joint responsibility for representation." Id.

   Davis’ opening brief on the merits below and reply brief on
the merits below declared that Attorney Martin was "On the
brief," identified Attorney Martin as "Attorney for Plaintiff,"
gave his Georgia Bar number, his office address in Georgia,
                      PRIESTLEY v. ASTRUE                    27
his office telephone number, and his office fax number. (gov-
ernment’s Addendum at 2); Davis v. Astrue, No. 2:07-cv-
01621-JFA (D.S.C. January 31, 2008) (Docket Entry No. 25
at 12). Davis’ opening brief in support of her motion for attor-
neys’ fees under the EAJA states, in relevant part: "In the rep-
resentation of the claimant in the district court Attorney
Charles L. Martin spent approximately 20.25 hours represent-
ing plaintiff before the court . . . ." (J.A. 169).

  In his affidavit that Attorney Martin provided in support of
Davis’ motion, entitled "AFFIDAVIT OF COUNSEL FOR
THE PLAINTIFF," Attorney Martin attested:

    I am counsel for [Davis] in the above-entitled action.
    In representing [Davis] before the United States Dis-
    trict Court I performed the services specified on the
    attached time summary.

(J.A. 176). He signed the affidavit (in the form of a handwrit-
ten signature) and identified himself as "Attorney for Plain-
tiff." (J.A. 178). Attorney Martin also gave his Georgia Bar
Number and office information. The attached time summary
reflected that Attorney Martin provided substantial case man-
agement services, performed legal research, reviewed all fil-
ings in the case, drafted the opening and reply briefs
("including final proofing and revision"), and drafted Davis’
motion for recovery of fees under the EAJA. (J.A. 179).

   Peter sought $6,083.52 in attorneys’ fees under the EAJA
for 34.45 hours of attorney time, at $176.59 per hour. Of the
34.45 hours of attorney time, McChesney performed 4.75
hours, Attorney Martin performed 6.70 hours, and Attorney
Naides performed 23.00 hours. Attorney Naides is a subordi-
nate of Martin in his law firm. She is a member of the Bar of
the Supreme Court of Pennsylvania, but is not a regular mem-
ber of the district court Bar. Neither Attorney Martin nor
Attorney Naides applied to be admitted pro hac vice in Peter’s
case.
28                    PRIESTLEY v. ASTRUE
   Peter and Attorney McChesney entered into a fee agree-
ment at the inception of their attorney-client relationship, but
Peter never entered into a fee agreement with Attorney Martin
or Attorney Naides. Similar to the language contained in the
fee agreement between Davis and Attorney McChesney, the
fee agreement between Peter and Attorney McChesney pro-
vided: "We can hire other attorneys, but that won’t cost you
anything." (J.A. 314). However, the Peter/Attorney McChes-
ney fee agreement lacks language to the effect that associated
lawyers assume joint responsibility for representation.

   In Peter’s case, Attorney Martin signed the opening brief
on the merits (in the form of an electronic signature), stated
in such brief that he was "On the brief," identified himself as
"Attorney for Plaintiff," gave his Georgia Bar number, his
office address in Georgia, his office telephone number, and
his office fax number. (government’s Addendum 3); Peter v.
Astrue, No. 3:07-cv-03785-JFA-JRM (D.S.C. May 5, 2008)
(Docket Entry No. 14 at 35). Peter’s opening brief in support
of her motion for attorneys’ fees under the EAJA states that
Attorney Martin "spent approximately 6.70 hours representing
plaintiff before the court . . . ." Peter, No. 3:07-cv-03785-
JFA-JRM (D.S.C. Sept. 15, 2008) (Docket Entry No. 21-1 at
2). In support of Peter’s motion for attorneys’ fees under the
EAJA, Attorney Martin provided an affidavit, entitled "AFFI-
DAVIT OF COUNSEL FOR THE PLAINTIFF," stating:

     I am counsel for [Peter] in the above-entitled action.
     In representing [Peter] before the United States Dis-
     trict Court I performed the services specified on the
     attached time summary.

(J.A. 308). He signed the affidavit (in the form of a handwrit-
ten signature) and identified himself as "Attorney for Plain-
tiff." (J.A. 310). He also gave his Georgia Bar Number and
office information. Id. The attached time summary reflected
that Attorney Martin provided substantial case management
services, reviewed all filings in the case, drafted the opening
                      PRIESTLEY v. ASTRUE                     29
brief ("including final proofing and revision"), and drafted
Peter’s motion for recovery of fees under the EAJA. (J.A.
311).

   In support of Peter’s motion for fees under the EAJA,
Attorney Naides Martin provided an affidavit attesting to the
following:

    I provided legal services in support of the representa-
    tion of Barbara C. Peter to Paul Townsend McChes-
    ney, lead counsel for the plaintiff/appellant in the
    above-entitled action. In representing Barbara C.
    Peter before the District Court, I spent the following
    amount of time: 23.00 hours.

(J.A. 312). Attorney Naides signed the affidavit (in the form
of a handwritten signature) and identified herself as "Attorney
for Plaintiff." (J.A. 313). The same time summary submitted
in support of the time spent by Attorney Martin in the case
showed that Attorney Naides read the transcript from the
administrative proceedings, drafted the statement of the facts
for Peter’s opening brief, performed legal research, drafted
arguments for incorporation into Peter’s opening brief, and
revised and edited such brief.

  Priestley sought $6,661.57 in attorneys’ fees under the
EAJA, for 38.80 hours of total attorney time, at $171.69 per
hour. Of these 38.80 hours, McChesney performed 5.75
hours; Attorney Martin performed 8.55 hours; and Attorney
Naides performed 24.50 hours.

  Priestley and Attorney McChesney entered into a fee agree-
ment at the inception of their attorney-client relationship, but
Priestley never entered into a fee agreement with Attorney
Martin or Attorney Naides. The fee agreement between
Priestley and Attorney McChesney provided: "We can get
other lawyers to help at no extra charge." (J.A. 50). Moreover,
30                    PRIESTLEY v. ASTRUE
it provided that "[a]ssociated lawyers assume joint responsi-
bility for representation." Id.

   Attorney Martin signed the opening brief on the merits (in
the form of an electronic signature), stated in such briefs that
he was "On the brief," identified himself as "Attorney for
Plaintiff," and gave his Georgia Bar number, his office
address in Georgia, his office telephone number, and his
office fax number. (government’s Addendum 4); Priestly v.
Astrue, No. 6:08-cv-00546-GRA-WMC (D.S.C. Sept. 22,
2008) (Docket Entry No. 18 at 32). With the exception of the
electronic signature, the same information is repeated in the
reply brief on the merits.

   Notably, by the time Priestley had filed her motion for fees
under the EAJA, Attorneys Martin and Naides had been cau-
tioned by the district court at least three times (in other Social
Security disability appeals) against continuing to represent
clients in the United States District Court for the District of
South Carolina without applying for pro hac vice admission.
Not surprisingly, when Attorney Martin drafted the brief in
support of Priestley’s motion for fees under the EAJA, Attor-
ney Martin changed his standard language in such brief, pre-
viously stating that he and Naides represented the plaintiff, to
language characterizing his activity in the case as "providing
brief writing services to Attorney Paul Townsend McChes-
ney" and characterizing Attorney Naides’ activity in the case
as "reviewing the transcript and preparing the statement of the
case in support of Paul Townsend McChesney." (J.A. 37). In
the same brief, Attorney Martin states that he is "On the
brief," identifies himself as "Attorney for Plaintiff," and gives
his Georgia Bar number and other office information.

   As he did in Davis and Peter, Attorney Martin entitled the
affidavit that he provided in support of Priestley’s motion for
attorneys’ fees under the EAJA as "AFFIDAVIT OF COUN-
SEL FOR THE PLAINTIFF." (J.A. 44). However, similar to
Attorney Martin’s change in the description of his activity in
                      PRIESTLEY v. ASTRUE                     31
the brief in support of Priestley’s motion for attorneys’ fees
under the EAJA, Martin changed his standard affidavit lan-
guage to state:

    I am an attorney providing brief writing services for
    Paul Townsend McChesney, attorney for [Priestley].
    In support of [Attorney McChesney’s] representation
    of [Priestley] before the United States District Court
    I performed the services specified on the attached
    time summary.

(J.A. 44). He signed the affidavit (in the form of a handwritten
signature) and identified himself as "Attorney for Plaintiff."
(J.A. 46). The attached time summary, which accounts for the
time of Attorney Martin and Attorney Naides reflects the
same division of labor as is found in the time summary in
Peter.

   Attorney Naides’ affidavit in support of Priestley’s motion
for attorneys’ fees under the EAJA states, in relevant part:

    I provided legal services in support of the representa-
    tion of Andria S. Priestl[e]y to Paul Townsend
    McChesney, counsel for the plaintiff/appellant in the
    above-entitled action. In support of Paul Townsend
    McChesney’s representation of Andria S. Priestl[e]y
    before the District Court, I spent the following
    amount of time: 24.50 hours.

(J.A. 48). Attorney Naides signed her affidavit (in the form of
a handwritten signature): "Attorney for Plaintiff." (J.A. 49).

   Notably, neither Davis, Peter, nor Priestley ever sought fees
under the EAJA for the time of Attorney Martin or Naides at
a rate lower than that of Attorney McChesney. Indeed, the
record reflects that throughout this litigation, the fees sought
under the EAJA for the time of Attorney Martin and Naides
have always been at the same rate as attorney time for Attor-
32                    PRIESTLEY v. ASTRUE
ney McChesney. Moreover, the record makes abundantly
clear that the Plaintiffs were seeking only attorneys’ fees for
services rendered by Attorneys Martin and Naides at their
normal hourly rate as attorneys under the EAJA fee scheme,
as opposed to some lesser rate as would be awarded for mere
behind-the-scene brief writing, paralegal services, or layman
services.

   Citing Local Civil Rule 83.I.05DSC, which requires attor-
neys who are not admitted to practice before the district court
and who desire to appear before the district court to be admit-
ted pro hac vice, the government argued that attorneys’ fees
for Attorneys Martin and Naides should be compensated, if at
all, at a lower hourly rate than McChesney, a position quite
contrary to Attorney Martin’s and Attorney Naides’ demand
for attorneys’ fees at their normal hourly rate as attorneys
under the EAJA fee scheme.

   Of relevance in the present appeal, in all three cases, the
district court agreed with the government that awarding attor-
neys’ fees under the EAJA for the work of Attorney Martin
in Davis and Attorneys Martin and Naides in Peter and
Priestley would be unjust, and therefore denied attorney fee
awards in this regard under the EAJA. As noted previously,
the same district court judge simultaneously ruled on Davis’
and Peter’s respective motions for attorneys’ fees under the
EAJA, while a different district court judge subsequently
ruled on Priestley’s motion for attorneys’ fees under the
EAJA.

   In Davis and Peter, the district court aptly described Attor-
ney Martin as a "fixture" in the United States District Court
for the District of South Carolina since 2003. (J.A. 224). As
the district court correctly went on to state:

     Though he has not filed a formal appearance as
     counsel of record in any case in this time period, he
     has filed briefs for plaintiffs in fifty-eight cases in
                      PRIESTLEY v. ASTRUE                       33
    this district. Forty-five of these cases have come in
    the last five years. In all of these cases, attorney
    Martin either signed court documents as "attorney
    for plaintiff," filed affidavits in support of requests
    for attorney’s fees attesting that he was "counsel for
    the plaintiff in the above-entitled action" and that he
    "represented" the plaintiff before the district court, or
    both.

(J.A. 224). The district court listed all fifty-eight cases by
name and civil action number in an attachment to its order.
The district court next made the following findings of fact,
which are undisputed:

       In the cases in this district where attorney
    McChesney and attorney Martin have worked
    together, the case begins by attorney McChesney
    handling the plaintiff’s administrative case before
    the Social Security Commission. Should the plaintiff
    wish to appeal the commissioner’s decision, attorney
    McChesney files the appeal in the district court.
    When it comes time to brief the issues for the district
    court’s review, a subordinate in attorney Martin’s
    office—either an attorney or a paralegal—does the
    lion’s share of the work. Attorney Martin then
    reviews the work-product, as does attorney McChes-
    ney. Should a plaintiff win the appeal in the district
    court, the motion for attorney’s fees which follows
    outlines a distribution of work along the following
    lines: attorney McChesney averages about four to
    seven hours of work on the usual appeal; attorney
    Martin, about seven to twelve hours; and a subordi-
    nate attorney or paralegal, about twenty to thirty
    hours.

(J.A. 224-25).

  In the district court’s view, Attorney Martin’s history in the
District of South Carolina compelled the conclusion that
34                     PRIESTLEY v. ASTRUE
Attorney Martin improperly sought the benefits of represent-
ing clients before the district court without being licensed to
do so. Similarly, in an obvious reference to Local Rule
83.I.05DSC pertaining to appearances by attorneys not admit-
ted to practice before the district court, the district court found
that given Attorney Martin’s prolonged history in the district
and the nature of his continuous contacts therein, "it would be
intellectually disingenuous to characterize him as not having
‘appeared’ here." (J.A. 230). The district court then stated that
the certainty as to whether Attorney Martin would be admit-
ted to the district pro hac vice was also in doubt in light of
this history. Because Attorney Naides is a subordinate in
Attorney Martin’s law firm and repeatedly held herself out via
affidavit as representing various Social Security plaintiffs
before the district court, the district court treated the conduct
of Attorney Martin and Attorney Naides as inextricably inter-
twined and equally culpable.

   Based upon the above factual circumstances, the district
court then applied equitable principles to hold that awarding
the attorneys’ fees requested under the EAJA for the attorney
time of Attorney Martin and Attorney Naides would be
unjust. The crux of the district court’s reasoning is as follows:

        It is true that the EAJA does not make the entitle-
     ment to attorney’s fees contingent on an attorney’s
     being licensed. However, the question, as the court
     sees it, is whether the court is required to compen-
     sate an unlicensed attorney who improperly repre-
     sents clients in this district as if the attorney were
     licensed to practice law in this district. The court
     finds that public policy commands this answer to be
     "no." The EAJA requires that an attorney’s fee be
     reasonable and that it be awarded "based upon pre-
     vailing market rates for the kind and quality of ser-
     vices furnished." § 2412(d)(2)(A). Public policy
     commands that there be no market for attorneys’ ser-
     vices which flout a jurisdiction’s licensure rules.
                      PRIESTLEY v. ASTRUE                    35
(J.A. 399-400).

   Priestley filed her motion for fees under the EAJA one
month after the district court had ruled upon Davis’ and
Peter’s applications for attorneys’ fees under the EAJA. The
government opposed any award of attorney’s fees to Priestley
for the attorney time of Attorney Martin and Attorney Naides
on the same ground that it opposed any award of fees under
the EAJA for the attorney fees of Attorney Martin in Davis
and Attorneys Martin and Naides in Peter. Of relevance in the
present appeal, the government opposed the district court
awarding Priestley any attorneys’ fees under the EAJA for the
attorney time of Attorney Martin and Attorney Naides on the
ground that neither were members of the Bar of the district
court, neither had filed for admission pro hac vice in the case,
and, in four cases since May 2008, the district court (via vari-
ous judges) had cautioned Attorneys Martin and Naides about
continuing to hold themselves out as representing clients in
federal district court in South Carolina without applying for
admission pro hac vice. Thompson v. Comm’r of Soc. Sec.,
No. 0:07-1424-RBH (D.S.C. May 13, 2009); Tadlock v.
Comm’r of Soc. Sec., No. 8:06-3610-RBH (D.S.C. April 9,
2009); Freeman v. Astrue, No. 0:06-02255-TLW-BM at 2
(D.S.C. July 24, 2008); Pace v. Astrue, No. 9:07-00546-SB
(D.S.C. May 9, 2008).

   Expressly following the reasoning of the district court in
Davis and Peter with respect to the requests for attorneys’
fees under the EAJA for Attorney Martin and Attorney
Naides, the district court in Priestley, denied Priestley the
attorneys’ fees requested under the EAJA with respect to the
attorney time of Attorney Martin and Attorney Naides.

                              II.

  In relevant part, the EAJA provides that "a court shall
award to a prevailing party other than the United States fees
and other expenses . . . incurred by that party in any civil
36                       PRIESTLEY v. ASTRUE
action . . . brought by or against the United States . . . unless
the court finds that . . . special circumstances make an award
unjust." 28 U.S.C. § 2412(d)(1)(A). Here, in denying attor-
neys’ fees for the attorney time of Attorneys Martin and
Naides in the present cases, the district court held that special
circumstances made the award of attorneys’ fees for such time
unjust.2 We review these rulings for abuse of discretion.
Pierce v. Underwood, 487 U.S. 552, 559 (1988).

   In my view, the district court did not abuse its discretion.
The special circumstances provision of the EAJA is grounded
in equity, such that it "explicitly directs a court to apply tradi-
tional equitable principles in ruling upon an application for
counsel fees by a prevailing party." United States v. 27.09
Acres of Land, More or Less, Situated in the Town of Harri-
son and the Town of North Castle, 43 F.3d 769, 772 (2d Cir.
1994) (internal quotation marks omitted). As the legislative
history of the EAJA makes clear, the special circumstances
provision "gives the court discretion to deny awards where
equitable considerations dictate an award should not be
made." H.R. Rep. No. 96-1418, at 11 (1980). The doctrine of
unclean hands is a traditional equitable consideration, Preci-
sion Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S.
806, 814-15 (1945), the theme of which pervades the jurispru-
dence of "special circumstances" under the EAJA, Air Trans-
port Ass’n of Canada v. F.A.A., 156 F.3d 1329, 1333 (D.C.
Cir. 1998). See, e.g., Oguachuba v. INS, 706 F.2d 93, 99 (2d
Cir. 1983) (denying attorneys’ fees under the special-
circumstances-make-an-award-unjust exception under the
EAJA, because, in classic equity terms, prevailing party was
without clean hands). The doctrine of unclean hands applies
to deny a party relief when there is a close nexus between the
party’s unethical conduct and the transactions upon which the
party seeks relief. In re Uwimana, 274 F.3d 806, 810 (4th Cir.
  2
    Notably, any issues regarding Attorney Naides are not implicated in
Davis. However, for ease of reading, my analysis will not make this dis-
tinction.
                          PRIESTLEY v. ASTRUE                            37
2001). Notably, "[c]ourts are concerned primarily with their
own integrity in the application of the clean hands maxim and
even though not raised by the parties the court will of its own
motion apply it." Gaudiosi v. Mellon, 269 F.2d 873, 881 (3d
Cir. 1959).

   The first critical point that must be made in support of the
district court’s denial of attorneys’ fees under the EAJA for
the attorney time of Attorneys Martin and Naides is that
Attorneys Martin and Naides are the real parties in interest.
The respective fee agreements between Davis, Peter, and
Priestley on the one hand and McChesney on the other hand
each made clear that the plaintiff would not be liable for the
attorneys’ fees of any attorney that Attorney McChesney
enlisted to help in the case. Thus, while "‘[r]ightfully, courts
are reluctant to punish a client for the behavior of his law-
yer,’" Dove v. CODESCO, 569 F.2d 807, 810 (4th Cir. 1978),
Plaintiffs suffered no prejudice from the rulings challenged
here.

   The second critical point is that the record leaves no doubt
that in refusing to award attorneys’ fees under the EAJA for
the attorney time of Attorneys Martin and Naides, the district
court invoked the equitable doctrine of unclean hands to pro-
tect the integrity of the court. As the majority opinion
acknowledges, ante at 4, district courts have authority to regu-
late the practice of law before them.3 See 28 U.S.C. § 1654
(authorizing federal courts to make rules regulating the admis-
sion of attorneys to practice before them); id. § 2071(a) ("The
Supreme Court and all courts established by Act of Congress
may from time to time prescribe rules for the conduct of their
business. Such rules shall be consistent with Acts of Congress
and rules of practice and procedure prescribed under section
2072 of this title."); Fed. R. Civ. P. 83 (recognizing and regu-
  3
    By application of the Supremacy Clause, South Carolina law does not
regulate the practice of law in federal district court. U.S. Const. art. VI,
cl.2; Sperry v. Florida ex rel. Florida Bar, 373 U.S. 379, 385 (1963).
38                    PRIESTLEY v. ASTRUE
lating power of district court, acting through majority of its
district judges, to adopt and amend rules governing its prac-
tice). Because neither Attorney Martin nor Attorney Naides
are members of the Bar of the Supreme Court of South Caro-
lina, neither is eligible for admission to the Bar of the district
court. Local Civil Rule 83.I.02DSC. The only avenue by
which they may validly appear before the district court as
attorneys is pursuant to Local Civil Rule 83.I.05DSC, entitled
"Appearances by Attorneys not Admitted in the District,"
which rule provides, in relevant part:

     (A) Upon motion of an attorney admitted to practice
     before this Court, any person who is a member in
     good standing of the Bar of a United States District
     Court and the Bar of the highest court of any state
     or the District of Columbia may be permitted to
     appear in a particular matter in association with a
     member of the Bar of this Court . . .

     (B) The appearance of an attorney pursuant to this
     Rule shall confer jurisdiction upon this Court for any
     alleged misconduct in any matter related to the
     action for which the appearance is allowed. The
     Court may revoke admission under this Local Civil
     Rule at its discretion.

     (C) This Rule is intended to allow for occasional
     appearances by attorneys who do not conduct a
     substantial portion of their practices in this District.
     It is not intended to substitute for regular admission
     to the Bar of this Court. In determining whether
     admission under this Rule would violate its intended
     purpose, the Court may consider, inter alia, whether
     the attorney resides in South Carolina (and, if so, the
     length of the residence), the frequency with which
     the attorney appears in the state and federal courts
     located in this state, the proportion of the attorney’s
                      PRIESTLEY v. ASTRUE                      39
    practice attributable to cases filed in South Carolina,
    and other factors . . . .

Local Civil Rule 83.I.05DSC (emphasis added). In Latin, this
rule permits attorneys not admitted to practice before the dis-
trict court to appear before the court "pro hac vice," which
means "[f]or this occasion or particular purpose." Black’s Law
Dictionary 1227 (7th ed. 1999).

   Notably, the validity and enforceability of Local Civil Rule
83.I.02DSC and Local Civil Rule 83.I.05DSC, at all times rel-
evant to the present cases, are beyond dispute. The Judicial
Council of the United States Court of Appeals for the Fourth
Circuit is statutorily charged with periodically reviewing the
local rules of all district courts within the Fourth Circuit for
consistency with the rules prescribed by the United States
Supreme Court under 28 U.S.C. § 2072, see id. § 332(d)(4),
for example, for consistency with the Federal Rules of Civil
Procedure. If, during the course of such review, the Judicial
Council of the Fourth Circuit finds an inconsistency in a local
rule of a district court within the Fourth Circuit, it "may mod-
ify or abrogate any such rule . . . ." Id. Because, as of the time
of this writing, the Judicial Council of the Fourth Circuit has
neither modified nor abrogated Local Civil Rule 83.I.02DSC
or Local Civil Rule 83.I.05DSC, they "remain in effect," 28
U.S.C. § 2071(c)(1).

   The record is also undisputed that Attorneys Martin and
Naides did not apply, pursuant to Local Civil Rule
83.I.05DSC, to appear pro hac vice before the district court
in the present cases. Indeed, as the majority acknowledges,
they suggest they would not have qualified to appear pro hac
vice because they associated with McChesney too regularly to
satisfy the "occasional appearance" requirement of Local
Civil Rule 83.I.05DSC.

   Moreover, the district court did not clearly err in finding
that Attorneys Martin and Naides appeared before the district
40                    PRIESTLEY v. ASTRUE
court, as the term "appearance of an attorney" is found in
Local Civil Rule 83.I.05DSC. While the Local Civil Rules of
the United States District Court for the District of South Caro-
lina do not define the term "appearance of an attorney" nor
give any examples of attorney conduct qualifying as appear-
ing before the district court, Black’s Law Dictionary (6th ed.
1990), upon which we routinely rely as persuasive authority,
see e.g., Mining Energy, Inc. v. Director, OWCP, 391 F.3d
571, 575 (4th Cir. 2004), defines the almost identical term
"[a]ppearance by attorney" as:

     An act of an attorney in prosecuting an action on
     behalf of his client. Document filed in court in which
     attorney sets forth fact that he is representing a party
     to the action.

Black’s Law Dictionary 97 (6th ed. 1990). Consistent with
this definition, affixing a name to a pleading or a brief has
been interpreted by the Supreme Court of Nebraska as evinc-
ing intent to be involved in the litigation:

     The purpose of resident counsel joining with nonres-
     ident counsel is obvious. It is to insure that the non-
     resident counsel will be associated with a counsel
     involved in the litigation who is knowledgeable and
     familiar with the laws and practices of this state. By
     permitting his name to be affixed to a pleading or
     brief, a resident lawyer represents to this court
     that he is a part of the litigation and a counsel of
     record. Accordingly, he should be held accountable
     for the transaction of the litigation to the full extent
     as if there were no nonresident counsel. A resident
     lawyer should not permit his or her name to be
     affixed to pleadings or briefs unless he or she intends
     to be involved in the litigation and familiar with the
     actions taken by nonresident counsel.
                       PRIESTLEY v. ASTRUE                      41
Emry v. Am. Honda Motor Co., Inc., 334 N.W.2d 786, 793
(Neb. 1983) (emphasis added) (internal quotation marks omit-
ted).

   While neither Attorney Martin nor Attorney Naides filed a
formal document stating that he or she was attorney of record
in the present cases, see, e.g., I(c) of JS44 civil cover sheet,
approved by the Judicial Conference of the United States in
1974 (Rev. 03/99), when the record is viewed as a whole,
including the prior Social Security cases noted on the district
court’s attachment to its order in Davis and Peter, each cer-
tainly engaged in sufficient affirmative conduct to support the
district court’s factual finding that each had appeared before
the district court in a manner sufficient to trigger the need to
file for admission pro hac vice, pursuant to Local Civil Rule
83.I.05DSC. Accordingly, there is no basis for us to hold the
district court clearly erred in this regard. United States v. U.S.
Gypsum Co., 333 U.S. 364, 395 (1948) ("A finding is ‘clearly
erroneous’ when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.").
Moreover, had the district court awarded the attorneys’ fees
requested for Attorneys Martin and Naides, the district court
would have allowed such attorneys to reap the benefits of
their wrongdoing. This is the very type of injustice the doc-
trine of unclean hands is meant to prevent and for which the
special-circumstances-make-an-award-unjust exception under
the EAJA applies. See In Re Uwimana, 274 F.3d at 810-11
(doctrine of unclean hands applies to prevent party from using
courts to reap benefits of wrongdoing). Thus, the district court
acted well within its discretion in applying the equitable doc-
trine of unclean hands to prevent Attorneys Martin and
Naides from reaping the benefits of their own wrongdoing.

  One of two fundamental analytical errors underlying the
analysis of the majority opinion is the "belie[f] that the district
court improperly linked the requirements for the practice of
law in the district court with the requirements of the EAJA,
42                    PRIESTLEY v. ASTRUE
thus limiting the scope of fees that the EAJA otherwise autho-
rizes." Ante at 10. Not surprisingly, no legal authority sup-
ports the majority’s belief; indeed, the majority cites none.
Moreover, the majority’s belief finds no support in the lan-
guage of the Local Rules or the EAJA. In fact, the open-ended
language of the EAJA’s special circumstances exception and
the EAJA’s legislative history emphasizing the exception’s
equitable purposes is wholly inconsistent with the majority’s
belief and its related conclusion that the issues of out-of-state
attorneys violating the local rules of the district court and the
entitlement to an award of attorneys’ fees under the EAJA for
the work of such attorneys "should not be so mixed, at least
in the circumstances of this case, as they actually are separate
matters." Ante at 10. In conclusion, while the district court
certainly had the authority to handle the matters of Attorney
Martin’s and Naides’ misconduct before it separately from its
ruling on the Plaintiffs’ motions seeking recovery of attor-
neys’ fees under the EAJA for their attorney time, there is no
persuasive authority, let alone binding authority, suggesting
that the district court abused its discretion in handling the
issues simultaneously as it did.

   In its eagerness to ensure that Attorneys Martin and Naides
are paid for their time in the present cases, the majority opin-
ion materially mischaracterizes their role in the present cases
as "quite limited," ante at 11, i.e., as mere brief writers or
something other than lawyers, once again contrary to their
claims before the district court as noted herein. Thus, the sec-
ond fundamental analytical error underlying the analysis of
the majority opinion is the majority’s premise that Attorneys
Martin and Naides only provided behind-the-scenes brief
writing services to Attorney McChesney, without addressing
the conduct of Attorneys Martin and Naides amounting to
appearances in the district court requiring admission via a pro
hac vice motion, pursuant to Local Civil Rule 83.I.05DSC. In
stark contrast to Plaintiffs’ characterization on appeal of
Attorney Martin’s and Attorney Naides’ involvement in these
cases below as limited to behind-the-scenes brief writing,
                      PRIESTLEY v. ASTRUE                     43
which characterization the majority has accepted wholesale
and without analysis, see ante at 4 ("[W]e conclude that the
use of nonadmitted lawyers for brief writing services does not
present a ‘special circumstance’ sufficient to deny a fee award
as ‘unjust’ under the EAJA."), the undisputed evidence
reflects their active representation of the Plaintiffs before the
district court, constituting an appearance before the district
court (requiring admission via a pro hac vice motion, pursuant
to Local Civil Rule 83.I.05DSC.), which is a far cry from the
majority’s English professor example, see ante at 11, and the
strictly legal consultant role of the law professor at issue in
Dietrich Corp. v. King Res. Co., 596 F.2d 422 (10th Cir.
1979), the bankruptcy case upon which the majority opinion
unavailingly relies, see ante at 12-14.

   First, without exception, in the fee affidavits submitted by
Attorneys Martin and Naides, each represented to the district
court that he or she was an attorney for the plaintiff. Second,
in many instances, Attorney Martin signed briefing or permit-
ted briefing to be filed stating that he was an attorney for the
plaintiff and including all of his office contact information
and Georgia Bar number. In the fee affidavits submitted by
Attorney Martin in Davis and Peter, Attorney Martin declared
under penalty of perjury that he represented the plaintiff
before the district court. Attorney Naides did the same thing
in Peter. Third, in the fee affidavits filed in numerous previ-
ous cases, Attorneys Martin and Naides each declared under
penalty of perjury that he or she represented the plaintiff
before the district court, such that a well-documented pattern
of these attorneys’ Local Rule violating conduct exists.
Because the sources of these inculpatory statements are Attor-
neys Martin and Naides themselves, they constitute highly
probative evidence that Attorneys Martin and Naides
appeared before the district court in violation of Local Civil
Rule 83.I.05DSC. See Roberts v. LaConey, 650 S.E.2d 474
(S.C. 2007) (in determining whether someone is practicing
law, it is important to consider representations the person
makes about his own activity). Fourth, the time records reflect
44                        PRIESTLEY v. ASTRUE
that Attorney Martin was the person who primarily managed
the cases of the Plaintiffs before the district court, including
monitoring deadlines and reviewing all filings. Fifth, while I
recognize that the case for appearance before the district court
of Attorney Martin is stronger than that of Attorney Naides,
the record suggests that Attorney Naides agreed with Attorney
Martin regarding the manner in which their law firm would
handle these Social Security cases.4 Such agreement logically
brings into play by analogy the concept of civil conspiracy,
making Attorney Naides equally culpable for the improper
conduct of Attorney Martin. Cf. Restatement (Second) of
Torts § 876 (1979) (Persons Acting in Concert). All of these
facts are inconsistent with the assertion that Attorneys Martin
and Naides provided only brief writing services for Attorney
McChesney and serve to materially distinguish the majority
opinion’s English professor example. They also serve to
materially distinguish Dietrich Corp., 596 F.2d at 423, the
case upon which the majority extensively relies in which the
law professor at issue provided only legal consulting services
and did not violate any local court rule. Also severely
undercutting the credibility of the majority opinion is the fact
that the majority opinion completely ignores the posture of
the Plaintiffs’ respective motions for attorneys’ fees. Specifi-
cally, the motions themselves, including the attachments,
make abundantly clear that the Plaintiffs were seeking only
attorneys’ fees for services rendered by Attorneys Martin and
Naides at their normal hourly rate as attorneys under the
EAJA fee scheme, as opposed to some lesser rate as would be
  4
    For example, in her affidavit in support of the plaintiff’s motion for
attorneys’ fees under the EAJA in Tadlock v. Barnhart, 8:06-3610-RBH
(a case listed on Attachment A of Judge Joseph F. Anderson’s order deny-
ing attorneys’ fees for the attorney time of Attorneys Martin and Naides
in Davis and Peter), Attorney Naides stated under penalty perjury that she
represented the plaintiff before the district court and that Attorney Martin
was "lead counsel" for the plaintiff. Id. (Docket Entry 20-4 at 1) (May 2,
2008). She signed the affidavit (in the form of a hand written signature)
as "Attorney for Plaintiff." Id. at 2.
                            PRIESTLEY v. ASTRUE                               45
awarded for brief writing or other legal services by, for exam-
ple, paralegals or layman.

   In summary, when one views the record as a whole, the
picture becomes crystal clear that Attorneys Martin and
Naides were not content to be mere behind-the-scene brief
writers, who did not actually represent the Plaintiffs. Rather,
they wanted to hold themselves out before the district court,
the district court Bar, other fellow attorneys, and potential
Social Security claimants as attorneys who represent Social
Security claimants before the district court. Professional ego
and the motivation to create and seize commercial opportunity
were obviously at play. To permit Attorneys Martin and
Naides to obtain court ordered fees for services performed in
violation of Local Civil Rule 83.I.05DSC, as the majority
opinion does, condones, if not encourages, the same wrongful
behavior and nullifies such local rule.5 This the special-
circumstances-make-an-award-unjust exception under the
EAJA unquestionably applies to prevent.

   Finally, the fact that other district judges in the same dis-
trict court have previously awarded attorney fees under the
EAJA to Attorneys Martin and Naides at their requested full
hourly attorney rate is worthy of addressing. For example, in
Clowney v. Astrue, No. 8:07-856-CMC-BHH (DSC), United
States District Judge Cameron McGowan Currie awarded fees
under the EAJA to Attorneys Martin and Naides at their
requested full hourly attorney rate. Id. (Docket Entry No. 33)
(D.S.C. Sept. 15, 2008). In so doing, Judge Currie rejected the
government’s argument that because non-admitted Attorneys
  5
    Unfortunately, the majority’s nullification of Local Civil Rule
83.I.05DSC also nullifies similar run-of-the-mill local district court rules
in this circuit, see, Local Civil Rule 101-DMD; Local Civil Rule 83.1.E.1-
EDNC; Local Civil Rule 83.1.D.1-MDNC; Local Civil Rule 83.1.D.1-
WDNC; Local Civil Rule 83.1.D.1-EDVA; Local Civil Rule 6.D-WDVA;
Local Civil Rule 83.02-NDWV; Local Civil Rule 83.6-SDWV; and threat-
ens other run-of-the-mill local district court rules in our sister circuits, see,
e.g., Local Civil Rule 83.1.B-MDAL; Local Civil Rule 83.4.B-SDGA.
46                    PRIESTLEY v. ASTRUE
Martin and Naides did not seek pro hac vice status, they
should not be paid at an attorney rate. In so rejecting, Judge
Currie "conclude[d] that the use of contract attorneys not
admitted to practice before this court does not preclude recov-
ery at an attorney rate where the contract attorneys merely
assisted in drafting documents." (Exhibits to Opening Br. of
Priestley at 12). In Davis and Peter, Judge Joseph F. Ander-
son expressly stated that he did not quarrel with this conclu-
sion. However, he persuasively reasoned that when a non-
admitted attorney’s conduct in the district court’s jurisdiction
amounts to appearing in the jurisdiction, pro hac vice admis-
sion is required. Moreover, a district court decision such as
Clowney "which has not withstood the acid test of appellate
review cannot be regarded as authoritative, much less disposi-
tive . . . ." Bank of Marin v. England, 352 F.2d 186, 189 n.1
(9th Cir. 1965), rev’d on other grounds, 385 U.S. 99 (1966);
see also Jensen v. Conrad, 570 F. Supp. 91, 106-07 (D.S.C.
March 4, 1983) (quoting same from Bank of Marin, 352 F.2d
at 189 n.1). Finally, any aid that Clowney could provide
Attorneys Martin and Naides in the equitable calculus is com-
pletely nullified by the following facts showing the pair had
ample notice that their modus operandi in Social Security dis-
ability cases before the district court violated Local Civil Rule
83.I.05DSC, prior to their seeking attorneys’ fees under the
EAJA in the present cases: (1) prior to the filing of motions
for attorneys’ fees in Davis, Peter, and Priestley, a different
district court judge strongly recommended that Attorneys
Martin and Naides apply for pro hac vice admission if they
engage in the preparation of briefs on behalf of a client they
hold themselves out as representing in the district court, Pace
v. Astrue, No. 9:07-00546-SB (Docket Entry No. 35 at 2 n.1)
(D.S.C. May 9, 2008); (2) prior to the filing of motions for
attorneys’ fees in Peter and Priestley, yet another district
court judge granted a Social Security disability claimant fees
under the EAJA for the attorney time of Attorneys Martin and
Naides, but warned that it "may consider reducing the rate of
out of state counsel" if out of state counsel did not seek pro
hac vice admission in the future," Freeman v. Astrue, No.
                      PRIESTLEY v. ASTRUE                     47
0:06-02255-TLW (Docket Entry No. 25 at 2) (D.S.C. July 24,
2008); and (3) prior to Priestley filing her motion for attor-
neys’ fees, a third district court judge twice cautioned Attor-
neys Martin and Naides against continuing to represent clients
in the district court without applying for admission pro hac
vice, Thompson v. Comm’r of Soc. Sec., No. 0:07-1424-RBH
(Docket Entry No. 35 at 3-4) (D.S.C. May 13, 2009); Tadlock
v. Comm’r of Soc. Sec., No. 8:06-3610-RBH (Docket Entry
No. 28 at 4) (D.S.C. April 9, 2009). Notably, the majority
opinion virtually ignores these unambiguous prior warnings
received by Attorneys Martin and Naides, which put them on
fair notice that their actions violated Local Civil Rule
83.I.05DSC. Relatedly, I also note that, unable to make a case
that the district court clearly erred in finding that Martin and
Naides violated Local Civil Rule 83.I.05DSC, with respect to
their conduct in the present cases, the majority attempts to
downplay such finding by characterizing the violations as
"quite thin and, at most, of a technical nature," ante at 14. The
attempt is without effect, because the record evidence, as set
forth in detail herein, amply demonstrates that the violations
were flagrant and followed a well-documented history of the
same violative behavior in over fifty Social Security cases in
the district court.

   In conclusion, for the reasons stated, I would affirm the
orders appealed in toto. Specifically, I would affirm the dis-
trict court’s reduction of the rate at which Attorney McChes-
ney was compensated for travel time in Davis and affirm the
district court’s refusal to award Davis attorney fees under the
EAJA for the attorney time of Attorney Martin and its refusal
to award Peter and Priestley attorneys’ fees under the EAJA
for the attorney time of Attorneys Martin and Naides.